Because I do not believe the delay in bringing defendant to trial in this case is a sua sponte continuance within the meaning of State v. Mincy (1982), 2 Ohio St.3d 6, 2 OBR 282,441 N.E.2d 571, I respectfully dissent. More appropriately, the delay in this case falls within the extension provided for by R.C. 2945.72(C) as being "any period of delay necessitated by the accused's lack of counsel * * *." The period of delay in this case was clearly necessitated by the accused's lack of counsel as a result of defense counsel's motion to withdraw due to a conflict of interest. If the trial court had granted the motion to withdraw and continued the trial in one entry, rather than two, there would be little room for disagreement in characterizing the nature of this continuance. I do not believe the interest of justice requires discharge of the appellant where the trial court used two separate entries, rather than one, to satisfy a request by defense counsel that new counsel be provided. While appellant's current counsel is quick to note that there is no evidence in the record that he requested a continuance, one can only imagine the screams of anguish which would have arisen had he been forced to go to trial with short notice. *Page 405